162 F.3d 1150
1998-2 Trade Cases  P 72,221
Alvord-Polk, Inc., American Blind Factory, Inc., Delta Paintand Wallpaper Supply Co., Inc., Fairman Wallpaper and PaintCompany, Frank R. Yocum, t/a Frank R. Yocum & Sons WallpaperCo., Harry's Wallpaper, Inc., Lancaster Carpet Mart, Inc.,Marvin Kolsky, t/a Headquarters Windows & Walls, SilverWallpaper & Paint Co., Inc., Yankee Wallcoverings, YankeeWallcoverings, Inc.v.F. Schumacher & Co., National Decorating Products Association, Inc.
NOS. 97-1609, 97-1610
United States Court of Appeals,Third Circuit.
June 18, 1998
Appeal From:  E.D.Pa. ,No.90cv03617

1
Affirmed in part, Reversed in part.